Citation Nr: 1506107	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-27 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 40 percent for residuals of traumatic brain injury (TBI).

2.  Entitlement to an extraschedular rating for TBI.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Monica Cliatt, Attorney at Law



ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran had active service from December 1986 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In light of the rating claim decision below, and other evidence on file, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.     

The issues of entitlement to service connection for a cervical spine disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's residuals of TBI include a separate diagnosis of tinnitus.

2.  The Veteran's residuals of TBI include a separate diagnosis of headaches that are not shown to be prostrating.

3.  The Veteran's TBI symptoms with respect to memory, attention, concentration, and executive functions are productive of a level of severity of "3" for that facet of TBI.  None of the facets of TBI are associated with symptoms productive of a total level of impairment.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent disability rating for tinnitus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.87, Diagnostic Code 6260 (2014).

2.  The criteria for a separate noncompensable disability rating for headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for a 70 percent schedular rating, but no higher, for residuals of a TBI have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.214a, Code 8045 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter in July 2010 satisfied the duty to notify provisions for the TBI claim.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's available service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in April 2009, January and August 2010, and November 2011.  The examinations are sufficient evidence for deciding the TBI claim.  The reports are adequate as they is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The record does not reflect a possible worsening of the TBI warranting another examination.  Thus, VA's duty to assist has been met.
  
II. TBI Disability Rating

Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Residuals of traumatic brain injury are evaluated under 38 C.F.R. § 4.124a, the schedule of ratings for neurological conditions and convulsive disorders, as organic disease of the central nervous system, specifically under Diagnostic Code 8045.  Traumatic brain injury residuals are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified", which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  Id.

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment. A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision. A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

The following notes apply to Diagnostic Code 8045.  See Notes (1)-(4), 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Evidence

The clinical record includes reports of a number of VA examinations conducted in November 2009, January and August of 2010, and September 2011; and VA treatment records dated through May 2012. 

VA neurology treatment records dated in October 2008 include impressions of muscle contraction headaches with secondary migraine, which may be posttraumatic.  Computed tomography (CT) imaging in October 2008 revealed a normal brain CT.  A treatment provider noted a history of one episode of major depression with depressed mood for two months for which the Veteran was hospitalized for two months.  

Current symptoms of TBI were positive for headaches (once per two or three weeks), dizziness, sleep disturbance, cognitive impairment/other residuals not otherwise classified with past history of driving under the influence, hypersensitivity to light, behavioral changes of irritability and restlessness, and mild fatigue.  Symptoms were negative for vertigo, weakness, paralysis, mobility, balance (unless dizzy spells arise), ambulation, memory impairment, other cognitive impairments, speech difficulties, bowel or bladder problems, psychiatric symptoms, sexual dysfunction, sensory, visual disturbance except for blurred vision likely due to normal aging, hearing deficits, taste deficit, seizure, hypersensitivity to sound, and oral problems.  The course of symptoms was worsening in severity and frequency.

Motor function was normal.  Sensory function was intact or normal.  Gait was normal.  There was no tremor, fasciculations, incoordination, spasticity, cerebellar signs, rigidity, limitation of motion, or joint contracture.  The autonomic nervous system was intact.  Cranial nerve examination was normal, and cognitive impairment was negative.  Mini mental examination score was 30/30.  Screening did not demonstrate memory, concentration, attention, executive, or cognitive deficits.

Based on history, clinical evaluation, and objective evidence on testing, the following findings were noted objectively.  Memory, attention, concentration, and executive functions were normal.  Judgment was normal.  Social interaction was routinely appropriate, orientation was normal.  Motor activity and sensory were normal.  Visual special orientation was normal.  Subjective symptoms did not interfere with work or instrumental activities of daily living.  Neurobehavioral effects were normal, and not interfering with workplace or social interaction.  Communication was normal, and consciousness was normal.  

The report contains a diagnosis of normal examination, the Veteran does not meet criteria for diagnosis of TBI.  This diagnosis was based on the premise that the trauma history was remote, and a full recovery evident without residual headaches or other symptoms, based on review of military record at the time of the injury; and neurology evaluations reflect a negative history regarding alcohol abuse.  The provider considered the concussion history to be acute and transitory, without residuals, and no headaches shown in service.  On this basis the examiner also opined that the current headaches condition was not caused by or a result of service.

During the November 2009 VA examination, the Veteran reported at that time that he was working full-time.  In reporting findings of the level of severity of the Veteran's TBI residuals, the examiner utilized the criteria of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".  He reported the numeric level of impairment (1, 2, or 3, representing increasing levels of severity respectively, which correspond to increasing levels of disability rating) used in that table with corresponding criteria, in reporting on the level of impairment for the cited facets of the Veteran's TBI residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Table labeled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".

Those findings include the following: headaches, 2; nausea, zero; vision problems, blurring, trouble seeing, zero; sensitivity to light, zero; hearing difficulty, zero; sensitivity to noise, 2; numbness or tingling on parts of body, zero; change in taste or smell, zero; loss of appetite or increased appetite, 1; poor concentration cannot pay attention, zero; forgetfulness cannot remember things, 1; difficulty making decisions, zero; slowed thinking difficulty getting organized cannot finish things, zero; fatigue loss of energy getting tired easily, 2; difficulty falling or staying asleep, zero; feeling anxious or tense, 1; feeling depressed or sad, zero; irritability easily annoyed, 2.

During a January 2010 VA examination, the Veteran reported having headaches accompanied by light and sound sensitivity, irritability, dizziness, and a sense of heat flashes.  The Veteran reported he was told that since his traumatic brain injury, he had had a personality change, and was more impulsive with problems with substance abuse and other impulsive behaviors.  He reported having chronic depression.  He did not think that he had any significant difficulty with memory or learning, depression, learning, or problems with social relationships.

During the January 2010 VA examination a mini mental status test finding was 30/30.  There was mild left hyperreflexia with plantar response flexor, otherwise, neurologic examination was normal including gait, strength, sensation, and tone.  An MRI showed a right inferior frontal lobe encephalomalacia and residuals of an old right frontal skull fracture. 

The report concluded with an impression that the Veteran's headache disorder was clearly a posttraumatic mixed headache disorder, both migrainous and muscle contraction, including dizziness, and hot flashes, which was the direct result of the Veteran's traumatic brain injury; that despite the mini mental status test finding of 30/30, the Veteran has developed impulsive behaviors that were associated with the area of encephalomalacia in the right frontal area that was caused by the traumatic brain injury.  

Review of an April 2010 VA psychology testing report shows test results that the Veteran was evaluated and treatment records reviewed.  Findings of neurobehavioral symptoms included the following levels of impairment for cited symptoms: feeling dizzy, moderate; loss of balance, moderate; poor coordination, clumsy, mild; headaches, severe; nausea, mild; vision problems, blurring, trouble seeing, mild; sensitivity to light, severe; hearing difficulty, mild-complains of tinnitus; sensitivity to noise, severe; numbness or tingling on parts of body, moderate; change in taste or smell, mild; loss of appetite or increased appetite, moderate; poor concentration, cannot pay attention, moderate; forgetfulness, cannot remember things, severe; difficulty making decisions, moderate; slow thinking, difficulty getting organized, cannot finish things, moderate; fatigue, loss of energy, getting tired easily, severe; difficulty falling or staying asleep, severe; feeling anxious or tense, moderate; feeling depressed or sad, mild; irritability, easily annoyed, severe; poor frustration tolerance, feeling easily overwhelmed by things, moderate.  

The April 2010 VA psychology testing report concluded with a diagnosis of  mild traumatic brain injury, and headaches; and assigned a Global Assessment of Functioning score of 60, which represents moderate overall psychiatric symptoms, or moderate difficulty in social or occupational functioning.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (4th ed. 1994).

A June 2010 addendum to the April 2010 VA psychology testing report shows that the Veteran's working memory was not good, and was in the low average range (13th percentile).  Memory functioning on the WMS-IV found average level of auditory and immediate memory; but visual and visual working memory were low average at the 18th and 16th percentiles.  Delayed memory was poor, at the 9th percentile.  

During an August 2010 VA examination, the Veteran reported he had not been employed for one to two years.  The Veteran reported having about five headaches a week lasting about two or three hours.  The Veteran had no erectile dysfunction.  He was hypersensitive to light and sound and had to wear sunglasses in bright sunlight.  The examiner stated that this was not light sensitivity.

Examination shows that reflex and sensory examination findings were normal.  Motor examination showed that each extremity tested showed active movement against full resistance; with normal muscle tone and no muscle atrophy.  The report contains findings that there were no physical findings of autonomic nervous system impairment; gait abnormalities; imbalance or tremors; muscle atrophy or loss of muscle tone spasticity; rigidity; fasciculations; cranial nerve dysfunction; hearing problems; endocrine dysfunction; skin breakdown; vision problems; psychiatric manifestations; or other abnormalities.

The examination report noted that an MRI in December 2009 revealed a small area of encephalomalacia in the right frontal lobe.  The examining physician assistant made the following findings with respect to "cognitive impairment and other residuals of TBI."  First, there were no complaints of impairment of memory attention concentration or executive functions.  Judgment was normal.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, time place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  Subjective symptoms do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. There are one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  

The August 2010 VA examination report indicates that the Veteran's neurobehavioral effects are irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  The Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  He had normal consciousness.  The examining physician assistant commented that the examination was normal; and concluded with a diagnosis of non-combat TBI, mild.

During a September 2011 VA examination, Veteran reported that his headaches had worsened, occurring 4 to 5 times per week and lasting longer and were more painful.  Medications did not work.  He reported that this caused interference with employment.  He reported that the headaches were migraine, occurring mostly on the right side.  The Veteran reported he had a little dizziness.  

The report contains a further medical history of mild memory impairment; decreased attention and difficulty concentrating.  The Veteran had difficulty with executive functions.  The report noted cognitive symptoms of decreased attention.  He had irritability but no restlessness.  There was no erectile dysfunction.  The Veteran reported he had tinnitus in the left ear; sensitivity to light and sound; and blurred vision with the headaches.

On examination, reflex, sensory, and motor examination findings were normal.  There were no physical findings of autonomic nervous system impairment; gait abnormalities; imbalance or tremors; muscle atrophy or loss of muscle tone; spasticity or rigidity; fasciculations; cranial nerve dysfunction; hearing problems; endocrine dysfunction; skin breakdown; vision problems; psychiatric manifestations; or other abnormalities.  Cognitive impairment was noted as "minimal, evaluation normal, 30/30.  With respect to "cognitive impairment and other residuals of TBI," the examining physician recorded the same findings as contained in the August 2010 VA examination.   

Analysis

The RO has evaluated the Veteran's residuals of TBI as 40 percent disabling, primarily on the basis of findings from the VA neuropsychological testing in April 2010.   As reflected in the October 2012 statement of the case, the RO determined that those findings included a level of severity of memory that was productive of "objective evidence on testing of mild impairment of memory resulting in mild functional impairment."  Under Diagnostic Code 8045, that determination equates to an impairment level of 2, which corresponds to the existing evaluation of 40 percent.

A higher disability rating is warranted under Diagnostic Code 8045 if the evidence shows that the Veteran's TBI residuals meet criteria (of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified") of a higher level of impairment (greater than 2) in at least one of the "facets of cognitive impairment and other residuals of TBI not otherwise classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Further, any TBI residual with a distinct diagnosis may be evaluated separately under another diagnostic code rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table as long as the same manifestations are not the basis for more than one evaluation.  There are distinct diagnoses shown to be residual to the TBI, for which distinct manifestations are present and separate from other facets of TBI.  

The Board finds that separate ratings are warranted for the Veteran's reported symptoms of tinnitus and headaches resulting from his TBI.  Diagnostic Code 8045 provides that residuals with distinct diagnoses, such as headaches, are to be separately evaluated under the appropriate diagnostic code.

First, the clinical record shows that the Veteran's TBI includes a residual of tinnitus.  Therefore, the Board finds that a separate 10 percent rating is warranted for tinnitus.  Tinnitus is evaluated under Diagnostic Code 6260, which provides a maximum 10 percent evaluation for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  Thus, the assigned 10 percent rating is the maximum schedular rating for tinnitus.

VA treatment records show that the Veteran has been diagnosed with headaches as a distinct diagnosis.  Diagnostic Code 8100 provides for a 10 percent disability rating for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

The rating criteria do not define "prostrating."  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records indicate that the frequency of the Veteran's headaches have increased in severity and frequency over time.  The Veteran has provided credible evidence that he has very frequent headaches, which however, are not shown by the evidence to be prostrating.  Under Diagnostic Code 8100, that level of disability more nearly approximates a noncompensable rating.  Thus, a separate noncompensable rating is warranted for headaches under Diagnostic Code 8100.

Notably, consideration of the Veteran's headaches as a facet of TBI, as part of the set of "subjective symptoms," would not provide for a higher rating under Diagnostic Code 8045, as that part of the table does not provide for a level of impairment higher than 2, which corresponds to the existing 40 percent rating.

On review of the clinical record evidence, in light of Diagnostic Code 8045, it should first be noted that of the 10 "facets of cognitive impairment and other residuals of TBI not otherwise classified," the clinical record does not show any significant impairment in the following facets: judgment, social interaction, orientation, motor activity (with intact motor and sensory system), visual spatial orientation, communication, or consciousness.  As discussed above, the evidence does not show any significant problems in components of these facets so as to suggest that an increase is warranted on the basis of impairment level with respect to those facets.  

Further, the subjective symptoms facet of the table does not provide for an assignment of a level of impairment that would correspond to a disability rating higher than 40 percent.  The highest level of impairment assignable in that facet is 2.   

The medical evidence referable to the cognitive impairment facet (of memory, attention, concentration, and executive functions), varies among the different reports as to the severity of these symptoms.  As more fully discussed above, the VA examiners and clinicians examining and treating the Veteran have made findings that vary in severity, particularly as to the Veteran's memory.  Although mini mental status test findings on file have been 30/30, reflecting no significant cognitive problems, VA psychology testing has found the Veteran's memory impairment to be "severe," "not good," or "poor."  

After considering the clinical evidence overall, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's residuals of TBI are productive of "objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions, resulting in moderate functional impairment."  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  On that basis the residuals of TBI due to those cognitive impairment facets of the Veteran's TBI equate to a level of impairment of 3, which corresponds to a 70 percent disability rating.  

Review of the totality of the evidence, however, does not show that the Veteran's residuals of TBI are productive of objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.  As noted, during the January 2010 VA examination a mini mental status test finding was 30/30.  

The remaining facet of the Veteran's residuals of TBI to be considered under Diagnostic Code 8045, are the neurobehavioral effects.  However, the level of impairment assignable under that code and corresponding to a 70 percent rating is the highest available under diagnostic criteria for that facet under Diagnostic Code 8045.  Therefore a higher rating based on neurobehavioral effects is not assignable.  Nor is there a diagnosis of a mental disorder corresponding to this facet of the Veteran's residuals of TBI on which to base a separate rating under 38 C.F.R. § 4.130.

      Conclusions

On the basis of schedular rating criteria, the Veteran's residuals of TBI warrant a separate 10 percent rating for tinnitus; a separate noncompensable rating for headaches, and a 70 percent rating for the remainder of the Veteran's residuals of TBI.  Beyond those grants, on the basis of rating criteria for residuals of TBI including for separate ratings for tinnitus and headaches, the preponderance of the evidence is against the grant of any higher or separate schedular rating in excess of those grants.  There is no doubt to be resolved and higher or separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A separate 10 percent rating for tinnitus as a residual of traumatic brain injury is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

A separate noncompensable rating for headaches as a residual of traumatic brain injury is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

A 70 percent schedular rating for residuals of TBI is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



REMAND

The Veteran claims service connection for a cervical spine disability as due to the same incident in which he incurred a TBI when he fell during service.  Service treatment records indicate that he fell either down some stairs or from one balcony to the floor of the next lower balcony; and he initially had complaints of neck pain and stiffness, along with deep scalp laceration.  

During a January 2010 VA examination, the Veteran reported that he had had right-sided neck pain since the injury in service.  During an August 2010 VA examination, imaging of the cervical spine showed mild degenerative disc disease at C2-C3 and C3-C4 and mild bilateral osseous neural foraminal narrowing at C3-C4.  The examining physician assistant determined that based on findings at the time of injury in service, the neck injury would be considered acute and transitory; and that there was no indication of chronicity or continuity of treatment.  On this basis, the examiner opined that there was no indication that any present cervical spine condition is associated, caused by, or the result of any spine condition noted on active duty.

However, the opinion is not based on an accurate history.  A service treatment report of radiologic consultation in December 1987 shows that after the injury there were some radiologic/orthopedic abnormalities of the cervical spine, which suggests some more than acute and transitory injury at that time.  The report noted findings of a limited range of motion; a straightening of the usual lordotic curvature, with reversal at C2-3; a slightly increased enteroposterior distance between the ring of C1 and the odontoid; and only limited demonstration of the neural foramen.

Given the service treatment record evidence of some post-injury abnormalities of the cervical spine in service after the December 1987 fall and injury, and the Veteran's credible reports of experiencing continuous symptoms since then, a remand is necessary for an examination to obtain an opinion as to the likelihood that any present cervical spine disorder is related to service.

As noted in the introduction, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran may be unemployed due, at least in part if not altogether, to symptoms of his service-connected residuals of TBI.    

The latest VA treatment records suggest that the Veteran may not be working due to his TBI symptoms.  Moreover, there is no evidence to establish that the Veteran has a current employment that is more than part-time or marginal employment.  Marginal employment shall not be considered substantially gainful employment for purposes of determining entitlement to TDIU.  See 38 C.F.R. § 4.16(a).

Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claims.  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his service-connected disabilities on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated.  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disability and the effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for TBI will also be remanded.

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in May 2012.  See 38 C.F.R. § 3.159(c)(2) (2014).  Any private treatment records not on file and relevant to the TDIU claim should be obtained prior to any examination.
 
Accordingly, these issues are REMANDED for the following actions:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities relevant to the TDIU claim and to his cervical spine condition.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file.

3.  Then, schedule the Veteran for a VA examination of his cervical spine by an orthopedist.  The entire claims file, to include electronic files, must be provided to the examiner and reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed cervical spine disorder had its onset in service or is related to service, to include as related to the Veteran's in-service injury in December 1987; of is caused, or aggravated by, a service-connected disability. 

Then the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

In offering opinions, the examiner must acknowledge and discuss the Veteran's report of associated symptoms of the cervical spine and of service-connected disabilities and their impact on his ability to work.  In any opinion the examiner should consider the Veteran's service-connected disabilities consisting of residuals of traumatic brain injury, to include separate disorders of headaches and tinnitus; and any cervical spine disability the examiner finds to be as likely as not related to service or service-connected disability. 

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and given an opportunity to respond before the claim file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


